Citation Nr: 0121528	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-09 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from April 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board previously issued a decision on this claim in 
November 1999.  At that time, the Board awarded an increased 
rating for PTSD from 30 percent to 50 percent and denied an 
evaluation greater than 50 percent.  The veteran appealed the 
decision to the Court of Appeals for Veterans Claims (Court).  
In a January 2001 Order, the Court vacated the portion of the 
Board decision that denied an increased rating for PTSD in 
excess of 50 percent and remanded the case to the Board for 
readjudication.  In May 2001, the veteran's representative 
submitted additional argument and evidence for the claim.  


REMAND

The veteran seeks a disability rating greater than 50 percent 
for PTSD.  Due to a recent change in the law and to newly 
raised arguments, the Board finds that a remand is required.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, the VCAA 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Specifically, in a disability compensation claim, the VCAA 
provides that the duty to assist includes obtaining records 
of relevant VA medical treatment.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(c)).  
VA's duty to assist in a disability compensation claim also 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  

With respect to these provisions in particular, the Board 
finds that a remand is required.  In addition, because the RO 
has not yet considered whether the VCAA requires any 
additional notification or development action, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

First, following the remand from the Court, the Board 
received a May 2001 statement from the veteran's social 
worker at the Vet Center.  Although the statement is not 
clear, it suggests that the veteran may have recently 
received treatment at that facility.  The last evidence of 
any psychiatric treatment is dated in June 1998.  Moreover, 
the Vet Center indicates that the veteran had a pending 
application for VA inpatient PTSD treatment.  The RO should 
attempt to obtain the records of that treatment, if any, 
pursuant to the VCAA.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).   

Second, the evidence of record shows that the veteran has had 
a longstanding problem with drug and alcohol dependency.  
Previously, the Court had held that, although service 
connection may be had for disability due to abuse of alcohol 
or drugs, compensation is not payable for such disability.  
Barela v. West, 11 Vet. App. 280, 282-83 (1998).  See 
38 U.S.C.A. §§ 1110, 1131 (stating that "no compensation 
shall be paid if the disability is a result of the veteran's 
. . . abuse of alcohol or drugs").  

However, in a recent case, the United States Court of the 
Appeals for the Federal Circuit (Court of Appeals) disagreed 
with the Court's holding.  It stated that the best 
interpretation of 38 U.S.C.A. § 1110 was that it precluded 
compensation in only two situations: 1) for primary alcohol 
abuse disabilities, i.e. alcohol abuse disability arising 
during service from voluntary and willful drinking to excess; 
and 2) for secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Overruling 
Barela, the Court of Appeals held that 38 U.S.C.A. § 1110 did 
not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability or use 
of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability. Id. at 
1381.  However, it cautioned that compensation would only 
result where there was clear medical evidence establishing 
that the alcohol or drug abuse disability was caused by a 
veteran's primary service-connected disability. Id.    

In this case, although the topic has been discussed, there 
has been no formal consideration of the issue of the nature 
of the veteran's drug and alcohol problem relative to his 
service-connected PTSD.  The Board notes that, although April 
1996 VA medical records show the veteran's own reports of 
using drugs and alcohol as a teenager, the December 1991 VA 
examiner indicated that the veteran's substance abuse was a 
form of self-medication.  The Board finds a medical 
examination and opinion is necessary to properly address the 
matter.  Therefore, a remand is required.     

Finally, in his May 2001 communication, the veteran's 
representative specifically alleged that information in the 
May 2001 Vet Center statement supported a total rating for 
PTSD under 38 C.F.R. § 4.16.  This issue has not been 
previously raised before the Board or the RO.  However, when 
the issue of entitlement to TDIU for a particular service-
connected disability is raised in connection with a claim for 
an increased rating for that disability, the Board has 
jurisdiction to consider the issue, whether or not the RO had 
previously addressed it.  VAOPGCPREC 6-96.

A total disability rating is assigned pursuant to 38 C.F.R. § 
4.16 when a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, either on a schedular or extraschedular 
basis.  In a recent case, the Court stated that, although not 
defined by regulation, it had previously held that it 
referred when the occupation provided the ability to earn a 
living wage or when the occupation provided an annual income 
that exceeded the poverty level for one person.  Bowling v. 
Principi, No. 99-2264, slip op. at 8 (U.S. Vet. App. May 8, 
2001).  

The May 2001 Vet Center statement related that the veteran 
was able to find construction work but routinely walked off 
jobs due to anger and disagreements.  The veteran's 
representative alleges that this evidence shows that the 
veteran's service-connected PTSD prevents him from 
maintaining gainful employment.  However, during the December 
1998 VA examination, the veteran denied having any problems 
with employment and conceded that his work in construction 
was seasonal and depended on the availability of projects.  
The Board notes the veteran has not filed a formal VA 
application for TDIU, which requests certain employment, 
training, and education information.  The record does not 
otherwise contain a comprehensive history of employment and 
wage earnings.  Such information is necessary to ensure 
proper adjudication of the issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with the appropriate formal VA 
application for entitlement to TDIU and 
advise him to complete and submit the 
form, along with a complete statement as 
to his employment and wage earning 
history, if he wishes to pursue a claim 
for TDIU.   

2.  The RO should attempt to obtain the 
veteran's mental health treatment 
records, to include any Vet Center 
records, dated from June 1998 to the 
present.  In addition, the RO should 
ascertain whether the veteran was 
accepted and admitted for VA inpatient 
PTSD treatment.  If so, the RO should 
take the necessary steps to secure the 
records of such treatment as available.  

3.  The RO should afford the veteran a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The 
examination should include all tests and 
studies as deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  

Initially, after a review of the claims 
folder, the examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's drug and 
alcohol problem is secondary to his PTSD 
or demonstrates the increased severity of 
PTSD.  If the examiner is unable to offer 
such an opinion, the report should so 
state.  Any opinion provided should 
include a rationale.  

Thereafter, examiner is asked to describe 
in detail the symptomatology associated 
with the veteran's PTSD and to provide a 
complete multi-axial diagnosis, to 
include a Global Assessment of 
Functioning score.  The examiner should 
comment specifically on the impact of the 
veteran's PTSD on his ability to secure 
and maintain employment.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

5.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

6. The RO should then readjudicate the 
veteran's claim for a disability rating 
greater than 50 percent for PTSD.  If 
disposition remains unfavorable to the 
veteran, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


